                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                     Case No. 18-cv-00464-KAW
                                   8                    Plaintiff,
                                                                                            ORDER DISCHARGING ORDER TO
                                   9             v.                                         SHOW CAUSE; REQUIRING STATUS
                                                                                            REPORT
                                  10     ABDULNASSER ALSUMAIRI,
                                                                                            Re: Dkt. No. 74
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On January 29, 2019, Plaintiff filed a notice of settlement as to Defendant Abdulnasser
                                  14   Alsumairi. (Dkt. No. 52.). On February 4, 2019, the Court ordered Plaintiff to file a dismissal of
                                  15   Defendant Alsumairi within 60 days. (Dkt. No. 54.)
                                  16          Plaintiff did not file the dismissal of Defendant Alsumairi. On May 28, 2019, Plaintiff and
                                  17   Defendant Alsumairi filed a joint status report. (Dkt. No. 62.) The parties stated that Defendant
                                  18   Alsumairi’s counsel, Attorney Michael Welch, “has not been terribly responsive.” (Id. at 2.) On
                                  19   May 6, 2019, Attorney Welch informed Plaintiff that Defendant Alsumairi had mailed the
                                  20   payment to Attorney Welch’s office, and that Attorney Welch would forward the payment without
                                  21   delay. (Id.) As of May 28, 2019, however, Plaintiff had not received the settlement funds. (Id.)
                                  22          On July 17, 2019, the Court ordered Plaintiff to file a dismissal of the case or a status
                                  23   report within 60 days. (Dkt. No. 69.) The Court further stated: “If Attorney Welch has not
                                  24   forwarded the settlement payment by then, Attorney Welch shall explain why he has failed to do
                                  25   so, and explain why he should not be sanctioned and/or reported to the State Bar.” (Id. at 2.)
                                  26          On September 13, 2019, Plaintiff filed a unilateral status report, stating that he had still not
                                  27   received payment and the settlement had not been consummated. (Dkt. No. 73 at 2.) Plaintiff
                                  28   further stated that Attorney “Welch has made no efforts since this Court’s July Order to move
                                   1   settlement forward in any way,” and that although Plaintiff’s counsel had called, e-mailed, and

                                   2   attempted to meet and confer with Attorney Welch, “each effort was ignored.” (Id.) Plaintiff

                                   3   attached various e-mails to Attorney Welch that he had failed to respond to, including e-mails on

                                   4   August 15, August 21, September 12, and September 13. (Seabock Decl., Exh. 1.) The e-mail

                                   5   chain also included e-mails in which Attorney Welch repeatedly stated that the money would be

                                   6   sent, but then apparently failed to do so. (Id.) Plaintiff further attached a September 6, 2019 letter

                                   7   sent to Attorney Welch, raising the payment issue. Plaintiff stated that he would likely move to

                                   8   enforce the terms of the settlement agreement, or to request that the case be reopened and seek

                                   9   default against Defendant Alsumairi.

                                  10          Attorney Welch did not file a response, despite the Court’s July 17, 2019 order. On

                                  11   September 17, 2019, the Court issued an order to show cause, requiring Attorney Welch to

                                  12   explain: (1) why he had not provided the settlement payment, and (2) why he had not complied
Northern District of California
 United States District Court




                                  13   with the Court’s order. (Order to Show Cause at 2, Dkt. No. 74.) The Court warned that failure to

                                  14   comply would result in the imposition of sanctions and referral to the Northern District of

                                  15   California’s Standing Committee on Professional Conduct and the California State Bar. The

                                  16   Court set a show cause hearing for October 3, 2019, and ordered Attorney Welch to personally

                                  17   appear. (Id.)

                                  18          Attorney Welch again failed to file a response. Instead, on October 3, 2019, only a few

                                  19   hours before the show cause hearing, Attorney Welch informed the Court that he had a medical

                                  20   emergency. (Dkt. No. 76.) The Court continued the show cause hearing to October 17, 2019, and

                                  21   ordered Attorney Welch to produce evidence of his medical emergency with a sworn affidavit on

                                  22   or before the next hearing. (Id.)

                                  23          On October 17, 2019, the Court held the show cause hearing. (Dkt. No. 79.) Attorney

                                  24   Welch appeared at the hearing and provided a document, dated September 30, 2019, reminding

                                  25   him that he had a scheduled medical appointment in Sacramento on the morning of October 3,

                                  26   2019. Attorney Welch did not provide the required affidavit, nor did he adequately explain why

                                  27   he did not earlier inform the Court of the conflict. With respect to his failure to comply with the

                                  28   Court’s orders, Attorney Welch stated that he had suffered a stroke in June 2019, which had
                                                                                         2
                                   1   limited his ability to practice and resulted in him referring out his cases and withdrawing from

                                   2   others. Additionally, at the hearing, Plaintiff’s counsel clarified that they had, in fact, received

                                   3   two payments on May 24, 2019 and August 6, 2019, and that there was an outstanding balance of

                                   4   $4,500.1 Attorney Welch indicated that his client had mailed the $4,500 directly to Plaintiff’s

                                   5   counsel, although Plaintiff’s counsel had not yet received it.

                                   6          In light of Attorney Welch’s health problems and the fact that Attorney Welch has, despite

                                   7   Plaintiff’s assertions, been moving forward with the settlement payments, the Court

                                   8   DISCHARGES the order to show cause. The Court is concerned, however, that despite Attorney

                                   9   Welch’s assertion that his ability to practice is limited and that he had been referring out his cases,

                                  10   it appears that he has continued to take on new cases since his June 2019 stroke. (See Case No.

                                  11   19-cv-3878-KAW, Shaw v. Sparky’s Restaurant Co., Dkt. No. 12 (Aug. 19, 2019) (Attorney

                                  12   Welch’s first appearance); Case No. 19-cv-3181-RS, Hernandez v. KB San Mateo, LLC, Dkt. No.
Northern District of California
 United States District Court




                                  13   8 (July 24, 2019) (same); Case No. 19-cv-4033-RS, Ridola v. Stevens Creek Surplus Department

                                  14   Store Inc., Dkt. No. 10 (Oct. 1, 2019) (same); Case No. 19-cv-4702, Johnson v. Saberi, Case No.

                                  15   19-cv-2571-EJD, Dkt. No. 12 (July 30, 2019) (same); Case No. 19-cv-4705-EJD, Love v. Walia,

                                  16   Dkt. No. 11 (September 16, 2019) (same).) Further, in light of his appearances and filings in these

                                  17   other cases, it is unclear to the Court why Attorney Welch failed to respond to the Court’s orders

                                  18   in this case, or why Attorney Welch represented that he had a medical emergency on October 3,

                                  19   2019, when his unavailability was due to a pre-scheduled medical appointment. The Court also

                                  20   notes that it is aware Attorney Welch has been referred to the Northern District of California’s

                                  21   Committee on Professional Responsibility on similar issues in another pending case. Accordingly,

                                  22   Attorney Welch is forewarned of his obligation to comply with all Court orders, or risk sanction.

                                  23          The parties shall file a joint status report by November 1, 2019. If Attorney Welch does

                                  24   not ensure that the settlement is paid by that date, and fails to adequately explain the delay, the

                                  25   Court will refer Attorney Welch to the Northern District of California’s Committee on

                                  26
                                  27   1
                                        This directly contradicts Plaintiff’s assertion in the September 13, 2019 status report that
                                  28   Attorney Welch had made no efforts to move settlement forward since the July 17, 2019 order,
                                       and that Plaintiff had not received payment. (See Dkt. No. 73 at 2.)
                                                                                           3
                                   1   Professional Responsibility and the California State Bar.

                                   2          IT IS SO ORDERED.

                                   3   Dated: October 21, 2019
                                                                                            __________________________________
                                   4                                                        KANDIS A. WESTMORE
                                   5                                                        United States Magistrate Judge

                                   6

                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        4
